t c summary opinion united_states tax_court lydia velazquez petitioner v commissioner of internal revenue respondent docket no 910-07s filed date lydia velazquez pro_se charles e buxbaum for respondent thornton judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and all section references are to the internal_revenue_code for the taxable_year at issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax the issues for decision are whether petitioner is entitled to the following dependency_exemption deductions for two of her grandchildren head_of_household filing_status the child_care_credit and the child_tax_credit background the parties have stipulated some facts which are so found when she petitioned the court petitioner resided in new jersey petitioner’s husband is deceased she works months each year as a seasonal school clerk for the newark board_of education during she earned wages of dollar_figure throughout petitioner’s daughter melissa and melissa’s four children--the oldest an 8-year-old and the youngest an infant--resided with petitioner in petitioner’s apartment melissa earned dollar_figure in wages that year two of melissa’s children j z and m z were from her marriage to handy z who divorced her in pursuant to the respondent also determined a deficiency in petitioner’s tax but has conceded that petitioner has no deficiency for the court uses initials when referring to a minor child see rule a divorce decree during melissa received from handy z through the county probation office dollar_figure in child_support payments for the benefit of j z and m z the divorce decree provided that handy z would be permitted to claim j z and m z as dependents for federal_income_tax purposes in fact handy z claimed j z and m z as his dependents on his federal_income_tax return petitioner who filed her federal_income_tax return as a head_of_household also claimed j z and m z as her dependents and claimed the child_care_credit and the child_tax_credit in the notice_of_deficiency respondent disallowed both of petitioner’s claimed dependency_exemption deductions the child_care_credit and the child_tax_credit respondent determined petitioner’s filing_status to be single rather than head_of_household discussion the burden_of_proof is on petitioner to show that she is entitled to the claimed dependency_exemption deductions and other tax benefits at issue see rule a melissa also filed her federal_income_tax return as a head_of_household and claimed her other noninfant child as her dependent apparently no one claimed as a dependent melissa’s infant who was born in petitioner has not claimed or shown that she meets the requirements under sec_7491 to shift the burden_of_proof to respondent as to any factual issue relating to her tax_liability dependency_exemption deductions a taxpayer may claim a dependency_exemption deduction for a qualifying_child as defined in sec_152 sec_151 sec_152 a qualifying_child includes a person who is a child of the taxpayer or the child’s descendant has the same principal_place_of_abode as the taxpayer for more than one-half of the taxable_year has not attained age and has not provided over one-half of his or her own support for the calendar_year sec_152 respondent does not appear to dispute that j z and m z meet these four requirements to be claimed as petitioner’s qualifying children rather respondent’s primary concern seems to be that handy z also claimed j z and m z as dependents for sec_152 provides a tie-breaking rule for situations in which two or more taxpayers claim the same individual as a qualifying_child as relevant here this tie- breaking rule provides that if but for this paragraph an individual may be and is claimed as a qualifying_child by or more taxpayers for a taxable_year beginning in the same calendar_year one of whom is the individual’s parent the individual is treated as the qualifying_child of his or her parent id thus if handy z had properly claimed j z and m z as his dependents the tie-breaking rule would preclude them from qualifying as petitioner’s dependents for the reasons discussed below however we conclude that handy z did not properly claim m z and j z as his dependents for purposes of defining a dependent sec_152 provides a special rule whereby a divorced noncustodial parent-- such as handy z --may claim a dependency_exemption deduction for a child if certain conditions are met one condition is that the child’s parents must have provided over one-half of the child’s support during the calendar_year sec_152 another condition is that the custodial_parent must have executed a written declaration releasing his or her claim to the dependency_exemption deduction and the noncustodial_parent must have attached the declaration to his or her tax_return sec_152 the custodial_parent may make this written declaration on form_8332 release of claim to exemption for child of divorced or separated parents see 114_tc_184 affd on other grounds sub nom 293_f3d_1208 10th cir sec_1 4t a q a-3 temporary income_tax regs fed reg date form_8332 requires among other things that the custodial_parent sign a statement agreeing not to claim the exemption for the child or children named on the form for the tax years specified on the form a written declaration that is made other than on a form_8332 must conform to the substance of such form sec_1_152-4t a q a-3 temporary income_tax regs supra because j z and m z were in melissa’s custody and living in petitioner’s apartment during handy z could not claim them as his dependents unless he met the requirements of sec_152 on the basis of the record before us we conclude that he did not meet those requirements in the first instance it does not appear that handy z and melissa provided over one-half of j z ’s and m z ’s support in any event respondent concedes that handy z did not attach form_8332 to his federal_income_tax return respondent does not contend that handy z attached to his return any other written declaration that conformed to the substance of form_8332 because handy z was ineligible to claim j z and m z as his dependents the tie-breaking rule_of sec_152 is inapplicable we hold that petitioner is entitled to claim j z and m z as her dependents for head_of_household filing_status sec_1 grants a special tax_rate for any individual who qualifies as a head_of_household with exceptions not handy z contributed dollar_figure in child_support for j z and m z or dollar_figure apiece melissa earned dollar_figure dividing this amount five ways for melissa and her four children yields dollar_figure apiece together then handy z and melissa contributed dollar_figure toward the support of each of their children j z and m z petitioner on the other hand earned dollar_figure dividing this amount six ways for petitioner melissa and the four grandchildren yields dollar_figure apiece relevant here the statute generally defines a head_of_household as an unmarried individual who maintains as his or her home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of either a qualifying_child as defined in sec_152 or a dependent of the taxpayer with respect to whom the taxpayer is allowed a deduction under sec_151 sec_2 for this purpose an individual is considered to maintain a household only if he or she furnishes over one-half of the cost of maintaining the household during the taxable_year sec_2 during petitioner was unmarried on the basis of all the evidence in the record we conclude that petitioner furnished over one-half the cost of maintaining her household which constituted throughout the principal_place_of_abode of j z and m z accordingly petitioner is entitled to head_of_household filing_status child_care_credit sec_21 and b generally provides for a child_care_credit with respect to employment-related_expenses that are paid to enable the taxpayer to be gainfully_employed including expenses to care for a qualifying_individual a qualifying_individual includes a qualifying_child of the taxpayer within the meaning of sec_152 who has not turned sec_21 as previously discussed j z and m z were qualifying children of petitioner within the meaning of sec_152 during they had not turned petitioner has failed however to substantiate expenses for household services or expenses for the care of j z or m z in accordingly petitioner is not entitled to the child_care_credit child_tax_credit sec_24 generally allows a tax_credit for each qualifying_child as defined under sec_152 who is under years of age sec_24 c as previously indicated for j z and m z were petitioner’s qualifying children and were under age respondent has not argued that any limitation in sec_24 applies we conclude that petitioner is entitled to the child_tax_credit with respect to j z and m z to reflect the foregoing and concessions by respondent decision will be entered under rule
